Citation Nr: 0909993	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1971, and from January 1973 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In August 2008 the Veteran indicated that he no longer 
desired a Board hearing on this matter.

In January 2008 the Veteran was awarded a total disability 
rating based on individual unemployability (TDIU), effective 
February 1, 2007.


FINDINGS OF FACT

1.  An unappealed December 2002 RO decision denied a claim to 
reopen a claim for service connection for PTSD.

2.  Evidence received subsequent to the December 2002 RO 
decision, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran engaged in combat during service and has been 
shown to have PTSD.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision that denied a claim to 
reopen a claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the December 2002 RO decision is 
new and material, and the veteran's claim of service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has PTSD due to combat activity 
in Vietnam.  Personnel records reveal that the Veteran served 
in Vietnam from August 1970 to August 1971 as a cannoneer.

In light of the favorable decision to reopen and grant the 
claim of entitlement to service connection for PTSD, any 
deficiency as to notice consistent with Kent v. Nicholson, 20 
Vet. App. 1 (2006) or provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in February 2004), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999).

An April 1984 RO decision denied service connection for PTSD.  
By rating decisions in January 1992, October 1997, and 
December 2002, the RO denied the veteran's application to 
reopen a claim of service connection for PTSD.  The veteran 
did not timely appeal the December 2002 rating decision, and 
it became final.  38 U.S.C.A. § 7105.  The veteran 
subsequently filed an application to reopen the claim of 
service connection for PTSD in February 2004.  In a June 2004 
rating decision, the RO reopened the claim but denied service 
connection for PTSD.

The June 2004 RO decision contains the following language:

Additional research has been conducted on 
your unit's history while stationed in 
the Republic of Vietnam and upon 
examination of all the evidence of 
record, your claim for service connection 
has been reopened.  It has been accepted 
that you served in a military unit that 
engaged in combat with the enemy, 
therefore [a May 2004 VA PTSD examination 
was conducted].

While the additional research that was conducted on the 
Veteran's unit's history by the RO is not readily apparent, 
the Board finds that the available evidence of record does 
support the RO's assertion that the Veteran engaged in combat 
while serving in Vietnam.  For example, the Veteran's 
personnel records reflect that in December 1970 the Veteran 
participated in an unnamed campaign.  Moreover, a review of 
the Veteran's statements, when read in light of the places, 
types, and circumstances of his active service (as directed 
by 38 U.S.C.A. § 1154(a)), tend to further lend credence to 
the Veteran's contentions.  For example, the Veteran has 
indicated that he served as a radio operator for a forward 
observer team that came under enemy fire while serving in 
Vietnam, and his personnel records do reveal that he received 
training at Ft. Benning in June-July 1970 as a radio and 
telephone operator.  Additionally, service personnel records 
reflect that his military occupational specialty was field 
artillery and that he served as a canonneer.

The Board views the RO's finding that the Veteran engaged in 
combat with the enemy as evidence that was not previously of 
record.  As such, the Board finds that the evidence 
concerning the Veteran's participation in combat pertains to 
an unestablished fact necessary to substantiate the claim, 
and that it raises a reasonable possibility of substantiating 
the claim.  Hence, the additional evidence, when considered 
in conjunction with the record as a whole, is both new and 
material, and requires that the claim be reopened.

The evidence of record supports the Veteran's assertion of 
combat during service, and such evidence is accepted in this 
case (in the absence of evidence to the contrary) as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The remaining question in this case is 
whether the claims file contains a diagnosis of PTSD related 
to the Veteran's Vietnam service.

A January 2001 VA medical record reveals that the Veteran was 
diagnosed with PTSD, and the examiner essentially indicated 
that his PTSD was the result of traumatic military 
experiences.  A June 2002 letter from a VA psychiatrist and a 
VA PTSD social worker noted that the Veteran was enrolled in 
a VA PTSD clinic for treatment for PTSD symptoms that were 
essentially linked to his Vietnam service.  A January 2003 VA 
medical record noted that the Veteran had severe PTSD.

The Board notes that a comprehensive May 2004 VA PSTD 
examiner questioned whether the Veteran met all the 
requirements for PTSD.  While it may be argued that the 
competent evidence is in equipoise as to whether the Veteran 
has PTSD, in such cases, doubt is resolved in the Veteran's 
favor, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


